BELCHER, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Ohio.
The executive warrant of the Acting Governer of Texas which appears regular on its face, the requisition and the accompanying and supporting documents, which are duly authenticated, were introduced in evidence. They made out a prima facie case that the accused is a fugitive from justice and subject to extradition.' .
The appellant did not testify or .raise any issue by the evidence introduced on the hearing. No brief has been filed in behalf of the appellant.
The evidence was sufficient to authorize the trial court to conclude as lie 'did and remand appellant for extradition/ Ex parte Kaufman, 168 Tex.Cr.R. 55, 323 S.W.2d 48.
The judgment is affirmed.
Opinion approved by the Court.